[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM AND ORDER REGARDING VISITATION AND CHILD SUPPORT, PENDENTE LITE
The Court having heard the parties and their attorneys, as well as having reviewed their financial circumstances, as reflected in part in their financial affidavits, makes the following findings:
1) The minor children of the marriage, to wit: Jeffrey Robert Greene, age 7, Kevin Matthew Greene, age 6, and Stephanie Nicole Greene, age 4, presently reside with the defendant Debra S. Greene in the home of their maternal grandparents in New Jersey;
  2) plaintiff Michael A. Greene seeks visitation rights to and telephone contact with the minor children;
  3) although presently unemployed, defendant Debra S. Greene is educated and trained as a registered nurse;
CT Page 8338
  4) plaintiff Michael A. Greene is employed as an insurance broker; and
  5) the parties have agreed to limiting this court's ruling to visitation and child support, and to reserving custody and other financial issues, including the retroactivity of support, to presentation at a court hearing scheduled for November 20, 1991.
Regarding visitation and support, the court enters the following orders:
A. Visitation
The plaintiff father shall have the right to visit with the minor children on alternate weekends, from Friday at 6:30 p. m. to Sunday at 6:30 p. m., commencing on Friday, November 8, 1991. In this regard, plaintiff father shall be responsible for picking up the children and returning them to their residence in New Jersey.
B. Child Support
Plaintiff Michael A. Greene shall pay to defendant Debra S. Greene $330 per week as child support. In addition, the plaintiff shall provide medical and dental insurance for the benefit of the minor children; and each party shall be responsible for one-half of any such expenses that are not covered by such insurance.
It is the expectation of this Court that defendant Debra S. Greene shall begin immediately to seek employment
The foregoing child support order shall be secured by an immediate order for wage withholding.
JONES, J.